Citation Nr: 1003773	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-19 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for a heart condition.

3. Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
June 11, 2009, and in excess of 50 percent thereafter.

4.  Entitlement to an initial compensable evaluation for low 
back muscle strain.

5.  Entitlement to an initial compensable evaluation for 
hypertension.

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  November 2001 to 
November 2006.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2007 and December 2008 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.  The claims 
have been merged on appeal.

Since the Veteran disagreed with the initial ratings assigned 
for the service connected PTSD, low back muscle strain, and 
hypertension, the severity of the disabilities are to be 
considered during the entire period from the initial 
assignment of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

In a June 2009 rating decision, the RO awarded an increased 
50 percent rating for the service connected PTSD.  The grant 
was made effective from June 11, 2009.  Applicable law 
mandates that when an appellant seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The Veteran has not withdrawn his increased 
rating claim and thus, his claim remains in appellate status. 

The Veteran presented testimony before the Board in October 
2009.  The transcript has been associated with the claims 
folder.

During the October 2009 Board hearing, the Veteran raised a 
claim for VA outpatient dental services.  The RO has not 
previously adjudicated such a claim.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

The Board notes that additional VA records were submitted to 
the Board in October 2009.  The Veteran waived initial RO 
adjudication of the newly submitted evidence and as such, the 
Board shall accept this evidence in disposition of the claims 
on appeal.  38 C.F.R. § 20.1304(c).

Because the Veteran is challenging the initial ratings 
assigned for PTSD, low back muscle strain, and hypertension, 
and the record raises assertions that he is unemployable 
because of his service-connected disabilities, the 
determination as to whether he is entitled to TDIU, including 
the effective date for that award, is part and parcel of the 
determination of the initial rating claims.  Rice v. 
Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has 
jurisdiction over these matters, the claim for TDIU, as well 
as the claims for PTSD, low back muscle strain, hypertension, 
and a heart condition, are addressed in the Remand portion of 
the instant decision and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.




FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The Veteran did not incur impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla during his period of active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.381, 4.150 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In reaching the decision below, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

Analysis

The Veteran contends that he is entitled to service 
connection for a dental  condition.  Specifically, he asserts 
that the bottom half of his front teeth were broken off 
during boot camp when he fell and hit his face on a foot 
locker.  See VA Form 21-4138 dated in January 2009.  The 
Board has reviewed all the evidence and finds that service 
connection for a dental condition is not warranted.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  See 38 C.F.R. § 4.150, DC 9913.  Otherwise, a 
veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease, for the sole purposes of receiving VA outpatient 
dental services and treatment, if certain criteria are met.  
38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b). 

Applying the above criteria to the facts in this case, the 
Board finds that the Veteran does not have one of the dental 
or oral conditions listed under  38 C.F.R. § 4.150.  
In the present case, the Veteran has alleged dental trauma in 
service.  The Veteran's service treatment records show that 
in December 2001 he did in fact fall on a foot locker.  The 
Veteran sustained trauma to his lower lip and received 
sutures.  While it appears there was some enamel fracture in 
tooth numbers 8 and 9, the provider found no tooth chips.  

The mere fact the Veteran fell on the foot locker in service 
is not enough to establish that a chronic dental condition 
manifested during service.  38 C.F.R. § 3.303(b).  The 
service treatment records contained no evidence of maxillary 
dental loss due to trauma in service.  There was also no 
impairment of the mandible or loss of a portion of the ramus.  
38 C.F.R. § 4.150.  

The Board considered, but decided against, remanding this 
matter for a medical opinion.  An opinion is not necessary in 
order to decide the claim in this case because the record 
does not contain any evidence that the Veteran suffered from 
maxillary dental loss, impairment of the mandible or loss of 
a portion of the ramus due to trauma in service.  Moreover, 
the Veteran does not maintain nor is there evidence that he 
has such dental loss that may be associated with his period 
of military service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 
1334, 1355-57 (Fed. Cir. 2003).  The Veteran simply contends 
that he needs crowns and treatment for gum disease.  See VA 
Form 21-4138 dated in January 2009.  A claim for VA 
outpatient dental treatment purposes only has been referred 
to the RO for appropriate action.

The Board finds that the preponderance of the evidence is 
against a claim for service connection for a dental 
condition.  The Veteran's claim does not fall under the 
categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150.  As such the claim is denied. 

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in correspondence 
sent to the Veteran in August 2008.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  Notice pursuant to the Dingess 
decision was also included in this letter.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA 
treatment records, reports of VA examination, and the 
transcripts from the January 2009 RO and October 2009 Board 
hearings.  The Veteran has not identified any other evidence 
which has not been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 


ORDER

Entitlement to service connection for a dental condition is 
denied.


REMAND

The Veteran has also filed claims of entitlement to service 
connection for a heart condition and higher initial 
evaluations for PTSD, hypertension, and low back muscle 
strain.  A determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

A preliminary review of the record reveals that there appears 
to be pertinent VA records outstanding that have not yet been 
added to the claims file.  Specifically, the record shows 
that an evaluation for vocational rehabilitation was 
established in June 2007.  VA outpatient treatment records 
dated in August 2007 show he met with a vocational 
rehabilitation specialist.  The Veteran's vocational 
rehabilitation counselling folder, if it exists, has not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(2).  

A remand is necessary in order to afford the Veteran an 
additional VA examination in connection with his low back 
muscle strain claim.  38 U.S.C.A. § 5103A(d).  During the 
October 2009 Board hearing, he testified that it has worsened 
in severity, to include an increase in stiffness, since last 
VA examination in July 2007.  

The Board can not ascertain to what extent the low back 
muscle strain has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 
1 Vet. App. 171, 175 (1991).  Further, where there is 
evidence of a material change in the Veteran's condition or 
as in the instant case, when the Veteran asserts that the 
service-connected disability in question has undergone an 
increase in severity since the time of his last VA 
examination, the prior VA examination report may be 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).  

A remand is also necessary in order to afford the Veteran a 
VA examination in connection with his heart condition claim.  
There is some confusion in the record as to whether the 
Veteran currently has a heart condition.  Though it was 
previously refuted by diagnostic studies, the most recent VA 
outpatient treatment records dated in June 2009 indicated 
that left ventricular hypertrophy was noted.  A VA 
examination is necessary to clarify the current diagnosis and 
to determine the etiology and date of onset should a heart 
condition be found to exist.  38 U.S.C.A. § 5103A.

Lastly with respect to the PTSD and hypertension claims, as 
it is essential in the evaluation of a disability, that each 
disability be viewed in relations to its history, and in 
light of the potentially outstanding evidence of record, an 
additional VA examination may be necessary.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Any ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As noted in the Introduction, a review of the record has 
raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  
Specifically, the Veteran has informed various treatment 
providers and the Board during the October 2009 hearing, that 
he wanted to pursue a career in law enforcement, but was 
unable to because he failed the psychiatric evaluation.  
Moreover, the 2007 and 2009 VA examinations indicate the 
Veteran's PTSD interfered with the Veteran's ability to 
maintain employment.

The Court has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether TDIU 
will be assigned should be handled during the determination 
of the initial disability rating assigned at the time 
disabilities are determined to be service connected.  See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In Rice, 
the Court determined that there is no freestanding claim for 
TDIU.  Id. at 451. 

The Board has determined that further action by the RO is 
necessary prior to disposition of the claim.  Therefore, this 
aspect of the Veteran's initial claims for compensation 
benefits should be addressed on remand.  That is, the AOJ 
should address whether TDIU is warranted either on a 
schedular or extraschedular basis.  With regard to whether 
TDIU is warranted on an extraschedular basis, the RO would 
have to refer the matter to the Director of Compensation and 
Pension.  38 C.F.R. § 4.16(b).

As these matters are being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements, including those addressed by recent cases from 
the Court.  

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by     38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied, notably with respect 
to whether the Veteran is entitled to 
TDIU.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain the Veteran's 
Vocational Rehabilitation counselling 
file, if it exists.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

3.  The RO should obtain any ongoing 
records of treatment of the Veteran from 
the West Haven VA Medical Center dated 
after October 2009.  All requests for 
records and their responses should be 
clearly delineated in the claims folder.

4.  After the receipt of any additional 
medical records obtained in accordance 
with this Remand, the RO should schedule 
a VA orthopedic examination to ascertain 
the current severity of the Veteran's 
service connected low back muscle strain.  
The Veteran's claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  The examiner should 
indicate that the claims folder was 
reviewed.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
the low back muscle strain.  The examiner 
should conduct range of motion testing of 
the lumbar spine (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  The examiner 
should also render specific findings as 
to whether, during the examination, there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at 
which pain begins.  In addition, the 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use; to the extent possible, the examiner 
should express any such additional 
functional loss in terms of additional 
degrees of limited motion.  All 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, should be set forth 
in a printed (typewritten) report.

5.  After the receipt of any additional 
medical records obtained in accordance 
with this Remand, the RO must schedule 
the Veteran for a VA cardiac examination 
to determine all current disabilities of 
the heart and whether any diagnosed heart 
condition is related to the service.  The 
claims file must be made available to the 
examiner. All tests and studies deemed 
warranted (echocardiograms and/or cardiac 
stress tests) should be accomplished, 
with all test results made available to 
the examiner before the completion of his 
or her report.

The examiner should clearly identify all 
current heart conditions, to include left 
ventricular hypertrophy.  For each such 
diagnosed disability, the examiner should 
render an opinion as to whether such 
disability at least as likely as not 
(i.e., there is at least a 50 percent 
probability) (a) had its onset in service 
or (b) was manifested within one year of 
separation from service (and if so, 
identify the manifestations).  The 
examiner's report should set forth the 
complete rationale for the opinions 
expressed.

6.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
result in denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, to 
include providing new VA examinations 
regarding the claims for hypertension and 
PTSD, the RO should readjudicate the 
claims on appeal, to include a claim for 
TDIU, in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claims for a higher initial evaluation 
should include specific consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), is 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).


8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
him an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


